Case 2:19-cv-10579-GCS-APP ECF No. 1-19 filed 02/26/19   PageID.734   Page 1 of 10



  

  

  

  

  

  

  

  

  

  

  

  




       EXHIBIT 18
Case 2:19-cv-10579-GCS-APP ECF No. 1-19 filed 02/26/19                                     PageID.735           Page 2 of 10
                            Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                             Exhibit 18

              Patient 
 Claim No.                 Date            Sent By            Provider Name        Sent Through      Sent To        Contents
              Initials
0257404269      K.P.      8/30/2012      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0257404269      K.P.      9/11/2012      North Shore         Pasquale Papalia        U.S. Mail       Allstate         HICF
TXA‐0107005     L.B.      9/11/2012      North Shore         Pasquale Papalia        U.S. Mail      Esurance      Medical Record
0257404269     T.W.       9/13/2012      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0257404269     T.W.       9/20/2012      North Shore         Pasquale Papalia        U.S. Mail       Allstate         HICF
0259686052      F.T.      9/25/2012      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
TXA‐0107005     L.B.      10/9/2012      North Shore         Pasquale Papalia        U.S. Mail      Esurance          HICF
0259686052      F.T.      11/1/2012      North Shore         Pasquale Papalia        U.S. Mail       Allstate         HICF
EXP‐0094106     D.C.     11/20/2012      North Shore         Pasquale Papalia        U.S. Mail      Esurance      Medical Record
0267670057      R.R.     12/11/2012      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0267670057      T.B.     12/13/2012      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0267670057      T.B.     12/18/2012      North Shore      Thomas Luther Copenh       U.S. Mail       Allstate         HICF
EXP‐0094106     D.C.     12/18/2012      North Shore         Pasquale Papalia        U.S. Mail      Esurance          HICF
0267670057      R.R.     12/20/2012      North Shore         Pasquale Papalia        U.S. Mail       Allstate         HICF
0271403529      L.B.      1/31/2013      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0273012609      A.G.      2/15/2013      Medi Transit        Bernard Hughey          U.S. Mail       Allstate     Medical Record
0257404269      D.C.      3/12/2013      North Shore            Steve Lewin          U.S. Mail       Allstate     Medical Record
0271403529      L.B.      3/22/2013      North Shore       Arpitkumar Upadhyay       U.S. Mail       Allstate         HICF
0277939351     S.M.       3/26/2013      North Shore          John Dimitriou         U.S. Mail       Allstate         HICF
0277939351     S.M.       3/27/2013      Medi Transit           Medi Transit         U.S. Mail       Allstate     Transport Log
0277939351     S.M.        4/9/2013      Medi Transit           Medi Transit         U.S. Mail       Allstate        Invoice
0280965492      S.T.       4/9/2013      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0276795522      S.H.      4/10/2013      North Shore          John Dimitriou         U.S. Mail       Allstate         HICF
TXA‐0111556     E.F.      4/11/2013      North Shore         Pasquale Papalia        U.S. Mail      Esurance      Medical Record
TXA‐0111556     E.F.      4/12/2013      North Shore         Pasquale Papalia        U.S. Mail      Esurance          HICF
0273012609      A.G.      4/15/2013      Medi Transit           Medi Transit         U.S. Mail       Allstate        Invoice
0280965492      S.T.      4/19/2013      North Shore       Arpitkumar Upadhyay       U.S. Mail       Allstate         HICF
0257404269      D.C.      4/26/2013      North Shore         Pasquale Papalia        U.S. Mail       Allstate         HICF
0283565315      C.D.       5/7/2013      North Shore          John Dimitriou            Fax          Allstate         HICF
TXA‐0108126     K.G.      5/13/2013      North Shore        Ashesh Bharatbhai        U.S. Mail      Esurance      Medical Record
0276795522      S.H.      5/16/2013      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
TXA‐0111556     E.F.      5/17/2013      Medi Transit           Medi Transit            Fax         Esurance         Invoice
TXA‐0111556     E.F.      5/17/2013      Medi Transit           Medi Transit            Fax         Esurance      Transport Log
TXA‐0108126     K.G.      5/24/2013      North Shore        Ashesh Bharatbhai        U.S. Mail      Esurance          HICF
0277939351     S.M.       7/16/2013      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0275979714      L.D.      7/30/2013      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0283565315      C.D.      9/19/2013      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0275979714      L.D.     11/22/2013      North Shore            Harsh Parikh            Fax          Allstate         HICF
EXP‐0139293     H.D.     11/26/2013      North Shore         Pasquale Papalia        U.S. Mail      Esurance      Medical Record
EXP‐0139293     H.D.      12/4/2013      North Shore         Pasquale Papalia        U.S. Mail      Esurance          HICF
0312756349      F.P.       1/2/2014      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0312756349      F.P.      1/10/2014      Medi Transit           Medi Transit         U.S. Mail       Allstate     Transport Log
0266797785     M.D.       3/13/2014      Medi Transit           Medi Transit         U.S. Mail       Allstate        Invoice
TXA‐0129571     B.T.      3/31/2014      North Shore          Veena Acharya          U.S. Mail      Esurance      Medical Record
TXA‐0129571     R.L.      3/31/2014      North Shore          Veena Acharya          U.S. Mail      Esurance      Medical Record
TXA‐0129571     B.T.       4/2/2014      North Shore          Veena Acharya          U.S. Mail      Esurance          HICF
TXA‐0129571     R.L.       4/2/2014      North Shore          Veena Acharya          U.S. Mail      Esurance          HICF
0276795522      S.H.      4/23/2014      Medi Transit           Medi Transit         U.S. Mail       Allstate        Invoice
0280965492      S.T.      4/23/2014      Medi Transit           Medi Transit         U.S. Mail       Allstate        Invoice
TXA‐0130618     E.F.      5/15/2014      North Shore         Pasquale Papalia        U.S. Mail      Esurance      Medical Record
TXA‐0130618     E.F.      5/19/2014      North Shore         Pasquale Papalia        U.S. Mail      Esurance          HICF
TXA‐0130618     E.F.      5/20/2014      Michigan Pain         James Padula          U.S. Mail      Esurance      Medical Record
TXA‐0129571     S.J.      5/21/2014      Michigan Pain         James Padula          U.S. Mail      Esurance      Medical Record
TXA‐0129571     R.L.      5/21/2014      Michigan Pain         James Padula          U.S. Mail      Esurance      Medical Record
TXA‐0129571     E.T.      5/21/2014      Michigan Pain         James Padula          U.S. Mail      Esurance      Medical Record
0327099775      C.L.      5/22/2014      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
TXA‐0131657     B.S.      5/22/2014      Medi Transit           Medi Transit         U.S. Mail      Esurance      Transport Log
TXA‐0129571     S.J.      5/29/2014      Michigan Pain         James Padula          U.S. Mail      Esurance          HICF
TXA‐0129571     R.L.      5/29/2014      Michigan Pain         James Padula          U.S. Mail      Esurance          HICF
TXA‐0129571     E.T.      5/29/2014      Michigan Pain         James Padula          U.S. Mail      Esurance          HICF
TXA‐0130618     E.F.      5/30/2014      Michigan Pain         James Padula          U.S. Mail      Esurance          HICF
0312756349      F.P.       6/4/2014      North Shore          John Dimitriou         U.S. Mail       Allstate         HICF



                                                                1
Case 2:19-cv-10579-GCS-APP ECF No. 1-19 filed 02/26/19                                     PageID.736           Page 3 of 10
                            Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                             Exhibit 18

              Patient 
 Claim No.                 Date            Sent By            Provider Name        Sent Through      Sent To        Contents
              Initials
0327099775      C.L.       6/4/2014      North Shore         Pasquale Papalia        U.S. Mail       Allstate         HICF
TXA‐0131657     B.S.      6/12/2014      Medi Transit           Medi Transit         U.S. Mail      Esurance         Invoice
TXA‐0130618     E.F.      6/23/2014      Medi Transit           Medi Transit         U.S. Mail      Esurance      Transport Log
TXA‐0130618     E.F.       7/3/2014      Medi Transit           Medi Transit         U.S. Mail      Esurance         Invoice
0312756349      F.P.       8/6/2014      Medi Transit           Medi Transit         U.S. Mail       Allstate        Invoice
0329320816      T.B.      8/11/2014     Michigan Pain          James Padula             Fax          Allstate     Medical Record
0337944763     M.W.       8/22/2014      North Shore          John Dimitriou         U.S. Mail       Allstate         HICF
0328847512      T.C.       9/9/2014     Michigan Pain          James Padula          U.S. Mail       Allstate     Medical Record
0337944763     M.W.       9/16/2014      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0328847512      T.C.      9/18/2014     Michigan Pain          James Padula          U.S. Mail       Allstate         HICF
0337869440      D.G.      9/25/2014      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0337869440      D.G.      9/26/2014      North Shore          John Dimitriou         U.S. Mail       Allstate         HICF
0329175277      S.G.      10/8/2014     Michigan Pain          James Padula          U.S. Mail       Allstate     Medical Record
0342984861      S.T.     10/14/2014      North Shore          John Dimitriou         U.S. Mail       Allstate         HICF
TXA‐0131657     B.S.     10/30/2014      Medi Transit           Medi Transit         U.S. Mail      Esurance         Invoice
0329320816      T.B.     10/31/2014     Michigan Pain          James Padula          U.S. Mail       Allstate         HICF
0348940271      D.O.      12/2/2014      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0348940271      A.T.      12/3/2014      North Shore          John Dimitriou         U.S. Mail       Allstate     Medical Record
0342984861      S.T.      12/4/2014      North Shore         Pasquale Papalia        U.S. Mail       Allstate     Medical Record
0348940271      D.O.      12/8/2014      North Shore          John Dimitriou         U.S. Mail       Allstate         HICF
0348940271      A.T.      12/8/2014      North Shore          John Dimitriou         U.S. Mail       Allstate         HICF
0317088888      S.A.     12/17/2014    Advanced Surgery         Siva Sripada         U.S. Mail       Allstate     Medical Record
TXA‐0142017    M.D.      12/18/2014     Michigan Pain           Chitra Sinha         U.S. Mail      Esurance      Medical Record
TXA‐0142017    M.D.      12/30/2014     Michigan Pain           Chitra Sinha         U.S. Mail      Esurance          HICF
0317088888      S.A.       1/5/2015    Advanced Surgery         Siva Sripada         U.S. Mail       Allstate         HICF
0329175277      S.G.      1/14/2015     Michigan Pain          James Padula          U.S. Mail       Allstate     Medical Record
0341826329     M.O.       2/12/2015    Advanced Surgery        Labeed Nouri          U.S. Mail       Allstate     Medical Record
0329175277      S.G.      2/13/2015     Michigan Pain          James Padula          U.S. Mail       Allstate         HICF
0341826329     M.O.       3/20/2015    Advanced Surgery        Labeed Nouri          U.S. Mail       Allstate         HICF
0355492943      D.S.      3/20/2015     Michigan Pain          James Padula          U.S. Mail       Allstate         HICF
0309978995      C.P.      3/23/2015    Advanced Surgery         Siva Sripada            Fax          Allstate         HICF
0309978995      C.P.      3/23/2015    Advanced Surgery         Siva Sripada            Fax          Allstate     Medical Record
0355492943      D.S.      3/30/2015      Medi Transit           Medi Transit            Fax          Allstate         HICF
0355492943      D.S.       4/3/2015      North Shore         Pasquale Papalia           Fax          Allstate         HICF
0298794710      T.H.      4/21/2015    Advanced Surgery        James Padula             Fax          Allstate     Medical Record
0357772888      B.S.       5/8/2015     Michigan Pain          James Padula             Fax          Allstate         HICF
0357772888      B.S.       5/8/2015     Michigan Pain          James Padula             Fax          Allstate     Medical Record
0350315743      C.C.       5/8/2015      North Shore          John Dimitriou            Fax          Allstate         HICF
0350315743      C.C.       5/8/2015      North Shore          John Dimitriou            Fax          Allstate     Medical Record
0355492943      D.S.     5/12/2015     Advanced Surgery        James Padula             Fax          Allstate         HICF
0355462342     D.W.       5/14/2015      North Shore         Pasquale Papalia           Fax          Allstate         HICF
0355462342     D.W.       5/14/2015      North Shore         Pasquale Papalia           Fax          Allstate     Medical Record
0298794710      T.H.      5/27/2015     Michigan Pain          James Padula             Fax          Allstate         HICF
TXA‐0143760     A.C.      5/27/2015    Advanced Surgery         Amanda Gil           U.S. Mail      Esurance      Medical Record
TXA‐0144177     S.A.      5/27/2015    Advanced Surgery         Amanda Gil           U.S. Mail      Esurance      Medical Record
0355492943      D.S.       6/1/2015      North Shore          Raminder Kaur             Fax          Allstate     Medical Record
0355492943      D.S.       6/4/2015     Michigan Pain          James Padula             Fax          Allstate     Medical Record
TXA‐0143760     A.C.       6/8/2015    Advanced Surgery      Bachu Abraham           U.S. Mail      Esurance          HICF
TXA‐0144177     S.A.       6/8/2015    Advanced Surgery      Bachu Abraham           U.S. Mail      Esurance          HICF
0298794710      T.H.      6/10/2015     Michigan Pain          James Padula             Fax          Allstate     Medical Record
TXA‐0151021     D.N.      6/11/2015      North Shore          John Dimitriou            Fax         Esurance          HICF
TXA‐0151021     D.N.      6/11/2015      North Shore          John Dimitriou            Fax         Esurance          HICF
0298794710      T.H.      6/13/2015    Advanced Surgery        James Padula             Fax          Allstate         HICF
0350315743      J.H.      7/14/2015     Michigan Pain          James Padula             Fax          Allstate         HICF
0350315743      J.H.      7/14/2015     Michigan Pain          James Padula             Fax          Allstate     Medical Record
0355492943      D.S.      7/20/2015    Advanced Surgery        James Padula             Fax          Allstate     Medical Record
0344871892     W.G.       7/29/2015    Advanced Surgery        James Padula          U.S. Mail       Allstate     Medical Record
0355492943      D.S.      7/30/2015      Medi Transit           Medi Transit            Fax          Allstate     Medical Record
0344871892     W.G.       7/30/2015     Michigan Pain          James Padula          U.S. Mail       Allstate     Medical Record
0376011250      G.E.      8/12/2015     Michigan Pain        Frances Madden             Fax          Allstate         HICF
0376011250      G.E.      8/12/2015     Michigan Pain        Frances Madden             Fax          Allstate     Medical Record
0344871892     W.G.       8/12/2015     Michigan Pain          James Padula             Fax          Allstate         HICF



                                                                2
Case 2:19-cv-10579-GCS-APP ECF No. 1-19 filed 02/26/19                                     PageID.737           Page 4 of 10
                            Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                             Exhibit 18

              Patient 
 Claim No.                 Date            Sent By            Provider Name        Sent Through      Sent To        Contents
              Initials
0344871892     W.G.       8/19/2015    Advanced Surgery        James Padula          U.S. Mail       Allstate         HICF
0328847512      T.C.      8/25/2015    Advanced Surgery        James Padula          U.S. Mail       Allstate     Medical Record
0379219827      R.S.       9/1/2015     Michigan Pain        Frances Madden            Fax           Allstate         HICF
0379219827      R.S.       9/1/2015     Michigan Pain        Frances Madden            Fax           Allstate     Medical Record
0368276507     S.W.       9/14/2015      Medi Transit           Medi Transit           Fax           Allstate         HICF
0368276507     S.W.       9/14/2015      Medi Transit         John Dimitriou           Fax           Allstate     Medical Record
0356131714      C.A.      10/2/2015     Michigan Pain          James Padula            Fax           Allstate         HICF
0356131714      C.A.      10/6/2015    Advanced Surgery        James Padula            Fax           Allstate     Medical Record
0356131714      C.A.      10/7/2015     Michigan Pain          James Padula          U.S. Mail       Allstate     Medical Record
0328847512      T.C.     10/15/2015    Advanced Surgery        James Padula          U.S. Mail       Allstate         HICF
0386513963      S.B.     10/16/2015      North Shore          John Dimitriou           Fax           Allstate         HICF
0386513963      S.B.     10/16/2015      North Shore          John Dimitriou           Fax           Allstate     Medical Record
0356131714      C.A.     10/19/2015    Advanced Surgery        James Padula            Fax           Allstate         HICF
0344481387      J.G.     10/22/2015     Michigan Pain        Frances Madden            Fax           Allstate         HICF
0344481387      J.G.     10/22/2015     Michigan Pain        Frances Madden            Fax           Allstate     Medical Record
0379745366      A.H.     10/28/2015      North Shore          Raminder Kaur            Fax           Allstate         HICF
0379745366      A.H.     10/28/2015      North Shore          Raminder Kaur            Fax           Allstate     Medical Record
0368276507     S.W.       11/6/2015      North Shore          Raminder Kaur            Fax           Allstate     Medical Record
0368276507     S.W.      11/18/2015      North Shore          Raminder Kaur            Fax           Allstate         HICF
TXA‐0159146     T.A.     12/10/2015      North Shore         Pasquale Papalia          Fax          Esurance          HICF
TXA‐0159146     T.A.     12/10/2015      North Shore         Pasquale Papalia          Fax          Esurance      Medical Record
0379219827      R.S.     12/16/2015    Advanced Surgery        James Padula          U.S. Mail       Allstate     Medical Record
TXA‐0150324     D.S.     12/22/2015     Michigan Pain        Frances Madden            Fax          Esurance          HICF
TXA‐0150324     D.S.     12/22/2015     Michigan Pain          Michigan Pain           Fax          Esurance      Medical Record
0391112521     R.M.      12/30/2015      North Shore          Raminder Kaur            Fax           Allstate         HICF
0391112521     R.M.      12/30/2015      North Shore          Raminder Kaur            Fax           Allstate     Medical Record
0379219827      R.S.      1/19/2016    Advanced Surgery        James Padula          U.S. Mail       Allstate         HICF
TXA‐0158595     J.G.      1/21/2016     Michigan Pain        Frances Madden            Fax          Esurance      Medical Record
TXA‐0158595     J.G.      1/21/2016     Michigan Pain        Frances Madden            Fax          Esurance          HICF
0381469634     R.W.       1/25/2016     Michigan Pain          James Padula            Fax           Allstate         HICF
0384029054      Z.P.      1/26/2016     Michigan Pain        Frances Madden            Fax           Allstate         HICF
0393864673      V.I.       2/7/2016     Michigan Pain          Michigan Pain           Fax           Allstate     Medical Record
0246629091     A.M.        2/8/2016     Michigan Pain        Frances Madden            Fax           Allstate         HICF
0246629091     A.M.        2/8/2016     Michigan Pain        Frances Madden            Fax           Allstate     Medical Record
0384029054      Z.P.       2/9/2016     Michigan Pain        Frances Madden            Fax           Allstate     Medical Record
0327585485      T.P.      2/10/2016    Advanced Surgery        James Padula          U.S. Mail       Allstate     Medical Record
0378559447      K.B.      2/12/2016    Advanced Surgery       Hussein Huraibi          Fax           Allstate     Medical Record
FXP‐0173729     G.A.      2/12/2016     Michigan Pain        Frances Madden            Fax          Esurance          HICF
FXP‐0173729     G.A.      2/12/2016     Michigan Pain          Michigan Pain           Fax          Esurance      Medical Record
0401244058      K.Y.      2/23/2016      North Shore         Pasquale Papalia          Fax           Allstate         HICF
0401244058      K.Y.      2/23/2016      North Shore         Pasquale Papalia          Fax           Allstate     Medical Record
0394918775      J.Z.      2/29/2016     Michigan Pain        Frances Madden            Fax           Allstate         HICF
0394918775      J.Z.      2/29/2016     Michigan Pain        Frances Madden            Fax           Allstate     Medical Record
0378559447      K.B.      3/4/2016      Michigan Pain        Frances Madden            Fax           Allstate     Medical Record
0391112521     R.M.      3/11/2016       North Shore         Pasquale Papalia          Fax           Allstate         HICF
0387572654      C.L.     3/14/2016     Advanced Surgery       Hussein Huraibi        U.S. Mail       Allstate     Medical Record
0396025934     D.M.       3/14/2016    Advanced Surgery       Bachu Abraham          U.S. Mail       Allstate     Medical Record
0393864673      V.I.      3/16/2016     Michigan Pain        Frances Madden            Fax           Allstate         HICF
TXA‐0164502     T.B.      3/16/2016      North Shore          John Dimitriou           Fax          Esurance          HICF
TXA‐0164502     T.B.      3/16/2016      North Shore            Alan Karoub            Fax          Esurance      Medical Record
0387572654      C.L.      3/24/2016    Advanced Surgery       Hussein Huraibi        U.S. Mail       Allstate         HICF
0378559447      K.B.       4/5/2016    Advanced Surgery       Hussein Huraibi        U.S. Mail       Allstate         HICF
TXA‐0163375     L.C.       4/6/2016      Precise MRI            Precise MRI            Fax          Esurance          HICF
TXA‐0163375     L.C.       4/6/2016      Precise MRI           Maria Noitakis          Fax          Esurance      Medical Record
0327585485      T.P.      4/25/2016    Advanced Surgery        James Padula          U.S. Mail       Allstate         HICF
0398350439      D.D.      4/26/2016     Southfield Pain        Angelo Sorce            Fax           Allstate         HICF
0398350439      D.D.      4/26/2016     Southfield Pain        Angelo Sorce            Fax           Allstate     Medical Record
TXA‐0165090     R.T.       5/2/2016      North Shore         Pasquale Papalia          Fax          Esurance          HICF
TXA‐0165090     R.T.       5/2/2016      North Shore         Pasquale Papalia          Fax          Esurance      Medical Record
0390106060      K.L.       5/3/2016    Advanced Surgery        James Padula          U.S. Mail       Allstate         HICF
0398532382      T.R.       5/4/2016      Precise MRI            Precise MRI            Fax           Allstate         HICF
0398532382      T.R.       5/4/2016      Precise MRI         Ashley Abramson           Fax           Allstate     Medical Record



                                                                3
Case 2:19-cv-10579-GCS-APP ECF No. 1-19 filed 02/26/19                                     PageID.738           Page 5 of 10
                            Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                             Exhibit 18

              Patient 
 Claim No.                 Date            Sent By            Provider Name        Sent Through      Sent To        Contents
              Initials
0379447196      D.S.       5/4/2016    Advanced Surgery        James Padula          U.S. Mail       Allstate     Medical Record
0390106060      K.L.       5/5/2016     Michigan Pain        Frances Madden            Fax           Allstate         HICF
0396025934     D.M.        5/9/2016    Advanced Surgery       Bachu Abraham          U.S. Mail       Allstate         HICF
0379219827      R.S.      5/10/2016     Southfield Pain        Angelo Sorce            Fax           Allstate         HICF
0379219827      R.S.      5/10/2016     Southfield Pain        Angelo Sorce            Fax           Allstate     Medical Record
0393986864      R.T.      5/18/2016      Precise MRI            Precise MRI            Fax           Allstate         HICF
0393986864      R.T.      5/18/2016      Precise MRI         Ashley Abramson           Fax           Allstate     Medical Record
0379447196      D.S.       6/2/2016    Advanced Surgery        James Padula          U.S. Mail       Allstate         HICF
0384029054      Z.P.      6/10/2016      Precise MRI            Precise MRI            Fax           Allstate         HICF
0384029054      Z.P.      6/10/2016      Precise MRI         Ashley Abramson           Fax           Allstate     Medical Record
0410534481      K.T.      6/13/2016     Southfield Pain         John Trotter           Fax           Allstate     Medical Record
0415436765     A.M.       6/15/2016     Southfield Pain         John Trotter           Fax           Allstate         HICF
0415436765     A.M.       6/15/2016     Southfield Pain         John Trotter           Fax           Allstate     Medical Record
0381469634     R.W.       6/21/2016     Michigan Pain          James Padula            Fax           Allstate     Medical Record
0410534481      K.T.      6/22/2016      Precise MRI            Precise MRI            Fax           Allstate         HICF
0410534481      K.T.      6/22/2016      Precise MRI           Maria Noitakis          Fax           Allstate     Medical Record
0393986864      R.T.      6/22/2016    Advanced Surgery     Francis McCormick        U.S. Mail       Allstate     Medical Record
0410534481      K.T.      6/27/2016     Southfield Pain         John Trotter           Fax           Allstate         HICF
0415436765      N.J.      6/27/2016     Southfield Pain         John Trotter           Fax           Allstate         HICF
0415436765      N.J.      6/27/2016     Southfield Pain         John Trotter           Fax           Allstate     Medical Record
0391112521     R.M.       6/30/2016      North Shore          Raminder Kaur            Fax           Allstate     Medical Record
0418719837      C.R.      7/13/2016     Southfield Pain         John Trotter           Fax           Allstate         HICF
0418719837      C.R.      7/13/2016     Southfield Pain         John Trotter           Fax           Allstate     Medical Record
0418719837      C.Z.      7/15/2016     Southfield Pain         John Trotter           Fax           Allstate         HICF
0418719837      C.Z.      7/15/2016     Southfield Pain         John Trotter           Fax           Allstate     Medical Record
0352117345      R.B.      7/19/2016     Southfield Pain         John Trotter           Fax           Allstate         HICF
0352117345      R.B.      7/19/2016     Southfield Pain         John Trotter           Fax           Allstate     Medical Record
TXA‐0164574     S.B.      7/20/2016     Southfield Pain         John Trotter           Fax          Esurance          HICF
TXA‐0164574     S.B.      7/20/2016     Southfield Pain         John Trotter           Fax          Esurance      Medical Record
TXA‐0150324     D.S.       8/9/2016    Advanced Surgery        James Padula          U.S. Mail      Esurance      Medical Record
0410877393      T.D.      8/12/2016      Precise MRI            Precise MRI            Fax           Allstate         HICF
0410877393      T.D.      8/12/2016      Precise MRI           Maria Noitakis          Fax           Allstate     Medical Record
TXA‐0150324     D.S.      8/16/2016    Advanced Surgery        James Padula          U.S. Mail      Esurance          HICF
TXA‐0169966     S.D.      8/25/2016      North Shore         Pasquale Papalia          Fax          Esurance          HICF
TXA‐0169966     S.D.      8/25/2016      North Shore         Pasquale Papalia          Fax          Esurance      Medical Record
0427219498      J.M.      9/26/2016     Michigan Pain        Frances Madden            Fax           Allstate         HICF
0379219827      R.S.      9/28/2016      Precise MRI            Precise MRI            Fax           Allstate         HICF
0379219827      R.S.      9/28/2016      Precise MRI         Ashley Abramson           Fax           Allstate     Medical Record
0417961661     M.M.       10/6/2016     Southfield Pain         John Trotter           Fax           Allstate         HICF
0417961661     M.M.       10/6/2016     Southfield Pain         John Trotter           Fax           Allstate     Medical Record
TXA‐0150324     D.S.      10/7/2016      Precise MRI            Precise MRI            Fax          Esurance          HICF
TXA‐0150324     D.S.      10/7/2016      Precise MRI         Ashley Abramson           Fax          Esurance      Medical Record
TXA‐0165171    M.C.      10/12/2016    Advanced Surgery     Francis McCormick        U.S. Mail      Esurance      Medical Record
0427219498      J.M.     10/21/2016      Precise MRI            Precise MRI            Fax           Allstate         HICF
0427219498      J.M.     10/21/2016      Precise MRI           Maria Noitakis          Fax           Allstate     Medical Record
0422477315     M.Y.       11/2/2016      Precise MRI            Precise MRI            Fax           Allstate         HICF
0422477315     M.Y.       11/2/2016      Precise MRI           Maria Noitakis          Fax           Allstate     Medical Record
0378559447      K.B.      11/4/2016     Michigan Pain        Frances Madden            Fax           Allstate         HICF
0390106060      K.L.     11/29/2016    Advanced Surgery        James Padula          U.S. Mail       Allstate     Medical Record
TXA‐0165171    M.C.       12/7/2016    Advanced Surgery     Francis McCormick        U.S. Mail      Esurance          HICF
0415436765      N.J.      12/9/2016    Advanced Surgery       Hussein Huraibi        U.S. Mail       Allstate     Medical Record
TXA‐0177836     N.G.     12/14/2016      North Shore          John Dimitriou           Fax          Esurance          HICF
TXA‐0177836     N.G.     12/14/2016      North Shore         Pasquale Papalia          Fax          Esurance      Medical Record
0437651847     M.D.      12/16/2016      North Shore          John Dimitriou           Fax           Allstate         HICF
0427219498      J.M.     12/18/2016     Michigan Pain        Frances Madden            Fax           Allstate     Medical Record
0390106060      K.L.     12/18/2016     Michigan Pain          James Padula            Fax           Allstate     Medical Record
0437651847     M.D.      12/21/2016      North Shore          John Dimitriou           Fax           Allstate     Medical Record
0437651847      T.D.     12/21/2016      North Shore          John Dimitriou           Fax           Allstate     Medical Record
0393986864      R.T.     12/27/2016    Advanced Surgery        James Padula          U.S. Mail       Allstate         HICF
0415436765      N.J.     12/27/2016    Advanced Surgery       Hussein Huraibi        U.S. Mail       Allstate         HICF
0402551955     W.A.      12/28/2016     Dearborn Pain           John Trotter           Fax           Allstate         HICF
0402551955     W.A.      12/28/2016     Dearborn Pain           John Trotter           Fax           Allstate     Medical Record



                                                                4
Case 2:19-cv-10579-GCS-APP ECF No. 1-19 filed 02/26/19                                     PageID.739           Page 6 of 10
                            Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                             Exhibit 18

              Patient 
 Claim No.                 Date             Sent By            Provider Name       Sent Through      Sent To        Contents
              Initials
0437651847      T.D.     12/28/2016       North Shore          Pasquale Papalia        Fax           Allstate         HICF
0442588398      H.L.     1/13/2017       Dearborn Pain            John Trotter         Fax           Allstate         HICF
0447910480      A.A.      1/19/2017       North Shore           John Dimitriou       U.S. Mail       Allstate         HICF
TXA‐0165171    M.C.      1/28/2017       Michigan Pain        Francis McCormick        Fax          Esurance          HICF
TXA‐0165171    M.C.      1/28/2017       Michigan Pain        Francis McCormick        Fax          Esurance      Medical Record
0444334346      E.C.       2/8/2017      Dearborn Pain            John Trotter         Fax           Allstate     Medical Record
0444466387     M.H.       2/8/2017       Dearborn Pain            John Trotter         Fax           Allstate         HICF
0444466387     M.H.        2/8/2017      Dearborn Pain            John Trotter         Fax           Allstate     Medical Record
TXA‐0176966     T.B.      2/8/2017         Precise MRI            Precise MRI          Fax          Esurance          HICF
TXA‐0176966     T.B.      2/8/2017         Precise MRI          Maria Noitakis         Fax          Esurance      Medical Record
0437312929     M.M.       2/14/2017      Southfield Pain          John Trotter         Fax           Allstate         HICF
0437312929     M.M.       2/14/2017      Southfield Pain          John Trotter         Fax           Allstate     Medical Record
0444334346      E.C.     2/22/2017         Precise MRI          Maria Noitakis         Fax           Allstate     Medical Record
0413521519      S.K.     2/28/2017       Dearborn Pain            John Trotter         Fax           Allstate         HICF
0413521519      S.K.      2/28/2017      Dearborn Pain            John Trotter         Fax           Allstate     Medical Record
0442746953      A.A.       3/3/2017      Michigan Pain         Frances Madden          Fax           Allstate         HICF
0442746953      A.A.       3/3/2017      Michigan Pain           Michigan Pain         Fax           Allstate     Medical Record
0442588398      H.L.      3/3/2017       Michigan Pain         Frances Madden          Fax           Allstate         HICF
0442588398      H.L.      3/3/2017       Michigan Pain           Michigan Pain         Fax           Allstate     Medical Record
TXA‐0175779     D.D.      3/7/2017     Advanced Surgery          James Padula        U.S. Mail      Esurance      Medical Record
0446641649      A.R.       3/8/2017      Dearborn Pain            John Trotter         Fax           Allstate         HICF
0446641649      A.R.       3/8/2017      Dearborn Pain            John Trotter         Fax           Allstate     Medical Record
0445568686       R.J.     3/8/2017       Dearborn Pain            John Trotter         Fax           Allstate     Medical Record
0444334346      E.C.      3/8/2017         Precise MRI            Precise MRI          Fax           Allstate         HICF
0431326032      N.S.      3/9/2017       Southfield Pain          John Trotter         Fax           Allstate         HICF
0480408251      J.G.       3/9/2017    Advanced Surgery          James Padula        U.S. Mail       Allstate     Medical Record
0423099091      J.W.      3/13/2017      Dearborn Pain            John Trotter         Fax           Allstate         HICF
0423099091      J.W.      3/13/2017      Dearborn Pain            John Trotter         Fax           Allstate     Medical Record
0444334346      E.C.     3/14/2017     Advanced Surgery           John Trotter       U.S. Mail       Allstate     Medical Record
TXA‐0175779     D.D.     3/16/2017     Advanced Surgery          James Padula        U.S. Mail      Esurance          HICF
0446641649      A.R.      3/22/2017        Precise MRI            Precise MRI          Fax           Allstate         HICF
0446641649      A.R.      3/22/2017        Precise MRI          Maria Noitakis         Fax           Allstate     Medical Record
0444334346      E.C.     3/24/2017     Advanced Surgery           John Trotter       U.S. Mail       Allstate         HICF
0449847002      A.B.      3/24/2017   Sterling Heights Pain     Rabinder Bhatti      U.S. Mail       Allstate     Medical Record
0442588398      H.L.     3/28/2017     Advanced Surgery           John Trotter       U.S. Mail       Allstate     Medical Record
0480408251      J.G.      3/28/2017    Advanced Surgery          James Padula        U.S. Mail       Allstate         HICF
TXA‐0181378      I.B.    3/31/2017         Precise MRI            Precise MRI          Fax          Esurance          HICF
TXA‐0181378      I.B.    3/31/2017         Precise MRI          Maria Noitakis         Fax          Esurance      Medical Record
0444971188      S.B.       4/4/2017    Advanced Surgery          James Padula        U.S. Mail       Allstate     Medical Record
0379002603      T.G.       4/4/2017    Advanced Surgery          James Padula        U.S. Mail       Allstate     Medical Record
0384029054      Z.P.       4/4/2017    Advanced Surgery          James Padula        U.S. Mail       Allstate     Medical Record
0480408251      J.G.       4/6/2017      Michigan Pain         Frances Madden          Fax           Allstate         HICF
0480408251      J.G.       4/6/2017      Michigan Pain           James Padula          Fax           Allstate     Medical Record
0444971188      S.B.      4/6/2017       Michigan Pain           James Padula          Fax           Allstate         HICF
0444971188      S.B.      4/6/2017       Michigan Pain           James Padula          Fax           Allstate     Medical Record
0379002603      T.G.      4/6/2017       Michigan Pain           James Padula          Fax           Allstate         HICF
0379002603      T.G.      4/6/2017       Michigan Pain           Michigan Pain         Fax           Allstate     Medical Record
0449847002      A.B.      4/7/2017    Sterling Heights Pain      James Padula        U.S. Mail       Allstate         HICF
0444971188      S.B.     4/18/2017     Advanced Surgery          James Padula        U.S. Mail       Allstate         HICF
0379002603      T.G.      4/18/2017    Advanced Surgery          James Padula        U.S. Mail       Allstate         HICF
0384029054      Z.P.      4/18/2017    Advanced Surgery          James Padula        U.S. Mail       Allstate         HICF
0445568686       R.J.     4/22/2017      Dearborn Pain            John Trotter       U.S. Mail       Allstate         HICF
0442588398      H.L.     4/24/2017       Dearborn Pain          William Gonte        U.S. Mail       Allstate     Medical Record
TXA‐0179688     S.T.      5/4/2017    Sterling Heights Pain     Rabinder Bhatti      U.S. Mail      Esurance      Medical Record
0340429604      E.B.      5/5/2017       Southfield Pain        William Gonte          Fax           Allstate         HICF
0454546359       J.L.     5/5/2017    Sterling Heights Pain     Rabinder Bhatti      U.S. Mail       Allstate     Medical Record
0422442558     M.A.      5/10/2017       Southfield Pain        Rabinder Bhatti        Fax           Allstate         HICF
0444334346      E.C.     5/11/2017       Dearborn Pain          Rabinder Bhatti      U.S. Mail       Allstate         HICF
TXA‐0179688     S.T.     5/16/2017    Sterling Heights Pain     Rabinder Bhatti      U.S. Mail      Esurance          HICF
0390106060      K.L.       6/8/2017        Precise MRI            Precise MRI          Fax           Allstate         HICF
0390106060      K.L.       6/8/2017        Precise MRI           David Griffith        Fax           Allstate     Medical Record
TXA‐0165171     J.A.      6/20/2017      Michigan Pain         Frances Madden          Fax          Esurance          HICF



                                                                  5
Case 2:19-cv-10579-GCS-APP ECF No. 1-19 filed 02/26/19                                     PageID.740           Page 7 of 10
                            Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                             Exhibit 18

              Patient 
 Claim No.                 Date             Sent By           Provider Name        Sent Through      Sent To        Contents
              Initials
TXA‐0165171     J.A.      6/20/2017      Michigan Pain        Frances Madden           Fax          Esurance      Medical Record
TXA‐0165836     J.A.      6/26/2017      Southfield Pain       Rabinder Bhatti         Fax          Esurance          HICF
TXA‐0165836     J.A.      6/26/2017      Southfield Pain       Rabinder Bhatti         Fax          Esurance      Medical Record
0449849776      R.P.       7/6/2017      Michigan Pain        Frances Madden           Fax           Allstate     Medical Record
0439225269      C.S.     7/14/2017    Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate     Medical Record
0439225269      C.S.     7/17/2017    Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate         HICF
0449849776      R.P.     7/26/2017       Michigan Pain        Frances Madden           Fax           Allstate         HICF
0422442558     M.A.      7/28/2017       Southfield Pain       Rabinder Bhatti         Fax           Allstate     Medical Record
0438737264     M.Y.      8/18/2017       Southfield Pain       Rabinder Bhatti         Fax           Allstate         HICF
0438737264     M.Y.      8/18/2017       Southfield Pain       Rabinder Bhatti         Fax           Allstate     Medical Record
0449849776      R.P.     8/30/2017         Precise MRI           Precise MRI           Fax           Allstate         HICF
0449849776      R.P.     8/30/2017         Precise MRI         Maria Noitakis           Fax          Allstate     Medical Record
0452593379     W.H.       9/15/2017   Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate     Medical Record
0443950886      J.E.      9/22/2017   Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate     Medical Record
0454546359      J.L.      9/25/2017   Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate         HICF
0443950886      J.E.      9/27/2017   Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate         HICF
0418579090      L.T.      9/27/2017   Sterling Heights Pain   Candace Gumma          U.S. Mail       Allstate     Medical Record
0483737482      E.J.      9/28/2017       North Shore          John Dimitriou          Fax           Allstate         HICF
0483737482      E.J.      9/29/2017       North Shore          John Dimitriou          Fax           Allstate     Medical Record
0418579090      L.T.     10/2/2017    Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate         HICF
0397904939      E.L.     10/5/2017       Southfield Pain      Michael Roberts           Fax          Allstate     Medical Record
0471077859      N.J.     10/13/2017   Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate     Medical Record
0476540513     S.M.      10/13/2017   Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate     Medical Record
0471077859      N.J.     10/16/2017   Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate         HICF
0452593379     W.H.      10/16/2017   Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate         HICF
0473579522      R.K.     10/18/2017        Precise MRI           Precise MRI           Fax           Allstate         HICF
0473579522      R.K.     10/18/2017        Precise MRI        Ashley Abramson          Fax           Allstate     Medical Record
0476016084      R.J.     10/24/2017    Advanced Surgery        Rabinder Bhatti       U.S. Mail       Allstate     Medical Record
0449849776      R.P.     10/24/2017    Advanced Surgery        Rabinder Bhatti       U.S. Mail       Allstate     Medical Record
0449849776      L.P.     10/24/2017      Michigan Pain        Frances Madden         U.S. Mail       Allstate     Medical Record
0476540513     S.M.      10/25/2017        Precise MRI           Precise MRI            Fax          Allstate         HICF
0476540513     S.M.      10/25/2017        Precise MRI         Maria Noitakis           Fax          Allstate     Medical Record
0476540513      Y.D.     10/25/2017        Precise MRI           Precise MRI           Fax           Allstate         HICF
0476540513      Y.D.     10/25/2017        Precise MRI         Maria Noitakis           Fax          Allstate     Medical Record
TXA‐0192872    M.A.      10/25/2017      Dearborn Pain        George Ibraheim        U.S. Mail      Esurance      Medical Record
0340429604      E.B.     10/27/2017      Southfield Pain       Rabinder Bhatti         Fax           Allstate     Medical Record
0476016084      R.J.     10/27/2017    Advanced Surgery        Rabinder Bhatti       U.S. Mail       Allstate         HICF
0449849776      R.P.     10/27/2017    Advanced Surgery        Rabinder Bhatti       U.S. Mail       Allstate         HICF
0476540513      Y.D.     10/27/2017   Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate     Medical Record
TXA‐0192872    M.A.      10/27/2017      Dearborn Pain        George Ibraheim        U.S. Mail      Esurance          HICF
0476540513     S.M.      10/30/2017   Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate         HICF
0476540513      Y.D.     10/30/2017   Sterling Heights Pain    Rabinder Bhatti       U.S. Mail       Allstate         HICF
0372882936     M.M.      10/31/2017      Southfield Pain      Michael Roberts           Fax          Allstate         HICF
0372882936     M.M.      10/31/2017      Southfield Pain      Michael Roberts           Fax          Allstate     Medical Record
0460037633      V.O.     10/31/2017      Southfield Pain       Rabinder Bhatti         Fax           Allstate         HICF
0460037633      V.O.     10/31/2017      Southfield Pain      Michael Roberts           Fax          Allstate     Medical Record
0449849776      L.P.      11/3/2017      Michigan Pain         Kevin Crawford        U.S. Mail       Allstate         HICF
0477218101     K.W.       11/6/2017       North Shore          John Dimitriou          Fax           Allstate         HICF
0477218101     K.W.       11/6/2017       North Shore          John Dimitriou          Fax           Allstate     Medical Record
0478554868     M.H.      11/6/2017        North Shore          John Dimitriou          Fax           Allstate         HICF
TXA‐0194577     T.A.     11/6/2017        North Shore         Pasquale Papalia         Fax          Esurance          HICF
TXA‐0194577     T.A.     11/6/2017        North Shore         Pasquale Papalia         Fax          Esurance          HICF
TXA‐0192872    M.A.      11/6/2017     Advanced Surgery       George Ibraheim        U.S. Mail      Esurance      Medical Record
0449231489      D.H.      11/9/2017      Michigan Pain        Frances Madden           Fax           Allstate         HICF
0449231489      D.H.      11/9/2017      Michigan Pain          Michigan Pain           Fax          Allstate     Medical Record
0431326032      N.S.      11/9/2017      Southfield Pain       Rabinder Bhatti         Fax           Allstate     Medical Record
0397904939      E.L.      11/9/2017      Southfield Pain       Rabinder Bhatti         Fax           Allstate         HICF
0476016084      R.J.     11/10/2017        Precise MRI           Precise MRI           Fax           Allstate         HICF
0476016084      R.J.     11/10/2017        Precise MRI         Maria Noitakis           Fax          Allstate     Medical Record
TXA‐0192872    M.A.      11/10/2017    Advanced Surgery       George Ibraheim        U.S. Mail      Esurance          HICF
TXA‐0194063    C.W.      11/13/2017       North Shore          Raminder Kaur            Fax         Esurance          HICF
TXA‐0194063    C.W.      11/13/2017       North Shore          Raminder Kaur            Fax         Esurance      Medical Record



                                                                 6
Case 2:19-cv-10579-GCS-APP ECF No. 1-19 filed 02/26/19                                     PageID.741           Page 8 of 10
                            Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                             Exhibit 18

              Patient 
 Claim No.                 Date            Sent By            Provider Name        Sent Through      Sent To        Contents
              Initials
0483737482      E.J.     11/14/2017      North Shore         Pasquale Papalia          Fax           Allstate         HICF
FXP‐0323812    F.W.      11/16/2017      North Shore          John Dimitriou           Fax          Esurance          HICF
FXP‐0323812    F.W.      11/16/2017      North Shore          John Dimitriou           Fax          Esurance      Medical Record
0478554868     M.H.      11/20/2017      North Shore         Pasquale Papalia          Fax           Allstate     Medical Record
0449849776      R.P.     11/22/2017     Dearborn Pain         Rabinder Bhatti        U.S. Mail       Allstate     Medical Record
0449849776      R.P.     11/29/2017     Dearborn Pain         Rabinder Bhatti        U.S. Mail       Allstate         HICF
TXA‐0191464     R.S.      12/5/2017     Dearborn Pain         Rabinder Bhatti        U.S. Mail      Esurance      Medical Record
TXA‐0191464     R.S.      12/6/2017     Dearborn Pain         Rabinder Bhatti        U.S. Mail      Esurance          HICF
TXA‐0195872     S.J.      12/8/2017      North Shore          John Dimitriou           Fax          Esurance          HICF
TXA‐0195872     S.J.      12/8/2017      North Shore          John Dimitriou           Fax          Esurance      Medical Record
0483737482      E.J.     12/14/2017      North Shore         Pasquale Papalia          Fax           Allstate     Medical Record
TXA‐0196641     T.C.     12/20/2017      North Shore          John Dimitriou           Fax          Esurance          HICF
TXA‐0196641     T.C.     12/20/2017      North Shore          John Dimitriou           Fax          Esurance      Medical Record
0442588398      H.L.     12/22/2017    Advanced Surgery         John Trotter         U.S. Mail       Allstate         HICF
TXA‐0197188     R.L.     12/26/2017      North Shore          Raminder Kaur            Fax          Esurance          HICF
TXA‐0197188     R.L.     12/26/2017      North Shore          Raminder Kaur            Fax          Esurance      Medical Record
0483737482      E.J.       1/1/2018      Medi Transit           Medi Transit           Fax           Allstate     Transport Log
0476016084      R.J.       1/4/2018     Dearborn Pain         Rabinder Bhatti        U.S. Mail       Allstate     Medical Record
TXA‐0192437     Z.C.       1/4/2018     Michigan Pain        Michael Roberts         U.S. Mail      Esurance      Medical Record
TXA‐0192437     Z.C.       1/5/2018     Michigan Pain        Michael Roberts         U.S. Mail      Esurance          HICF
0476016084      R.J.       1/9/2018     Dearborn Pain         Rabinder Bhatti        U.S. Mail       Allstate         HICF
0483737482      E.J.      1/16/2018      North Shore         Pasquale Papalia          Fax           Allstate     Medical Record
TXA‐0197188     R.L.      1/19/2018      Medi Transit           Medi Transit           Fax          Esurance          HICF
TXA‐0197188     R.L.      1/19/2018      Medi Transit        Pasquale Papalia          Fax          Esurance      Medical Record
0445568686      R.J.      1/23/2018    Advanced Surgery        Syed Moosavi          U.S. Mail       Allstate     Medical Record
TXA‐0178760     S.N.      1/23/2018    Advanced Surgery        James Padula          U.S. Mail      Esurance      Medical Record
0445568686      R.J.      1/24/2018    Advanced Surgery        Syed Moosavi          U.S. Mail       Allstate         HICF
0489270223      Z.S.      1/24/2018     Michigan Pain        Frances Madden          U.S. Mail       Allstate     Medical Record
0489270223      V.S.      1/24/2018     Michigan Pain        Frances Madden          U.S. Mail       Allstate     Medical Record
0489270223      I.K.      1/24/2018     Michigan Pain        Frances Madden          U.S. Mail       Allstate     Medical Record
0489270223      Z.S.      1/25/2018     Michigan Pain        Frances Madden          U.S. Mail       Allstate         HICF
0489270223      I.K.      1/25/2018     Michigan Pain        Frances Madden          U.S. Mail       Allstate         HICF
0475909404     W.A.       1/26/2018     Dearborn Pain        George Ibraheim         U.S. Mail       Allstate     Medical Record
0422477315     M.Y.       1/27/2018     Michigan Pain        Frances Madden          U.S. Mail       Allstate     Medical Record
TXA‐0198047     C.S.      1/28/2018      North Shore         Pasquale Papalia          Fax          Esurance          HICF
TXA‐0198047     C.S.      1/28/2018      North Shore         Pasquale Papalia          Fax          Esurance      Medical Record
TXA‐0198047     C.L.      1/29/2018      North Shore          John Dimitriou           Fax          Esurance          HICF
TXA‐0198047     C.L.      1/29/2018      North Shore          John Dimitriou           Fax          Esurance      Medical Record
0475909404     W.A.       1/29/2018     Dearborn Pain        George Ibraheim         U.S. Mail       Allstate         HICF
TXA‐0197188     R.L.      1/30/2018      North Shore          Raminder Kaur            Fax          Esurance          HICF
TXA‐0197188     R.L.      1/30/2018      North Shore          Raminder Kaur            Fax          Esurance      Medical Record
TXA‐0178760     S.N.      1/30/2018    Advanced Surgery        James Padula          U.S. Mail      Esurance          HICF
0489270223      V.S.      1/31/2018     Michigan Pain        Frances Madden          U.S. Mail       Allstate         HICF
0422477315     M.Y.        2/1/2018     Michigan Pain        Frances Madden          U.S. Mail       Allstate         HICF
0469011860      J.S.       2/2/2018      Precise MRI            Precise MRI            Fax           Allstate         HICF
0469011860      J.S.       2/2/2018      Precise MRI         Ashley Abramson           Fax           Allstate     Medical Record
0473579522      R.K.       2/8/2018     Michigan Pain         Mustafa Shukr          U.S. Mail       Allstate     Medical Record
0483737482      E.J.      2/13/2018      North Shore          Raminder Kaur            Fax           Allstate         HICF
TXA‐0181386     C.H.      2/13/2018     Southfield Pain         John Trotter           Fax          Esurance          HICF
TXA‐0181386     C.H.      2/13/2018     Southfield Pain         John Trotter           Fax          Esurance      Medical Record
TXA‐0198047     C.L.      2/13/2018      Medi Transit           Medi Transit           Fax          Esurance          HICF
TXA‐0198047     C.L.      2/13/2018      Medi Transit         John Dimitriou           Fax          Esurance      Medical Record
TXA‐0198047     C.S.      2/13/2018      Medi Transit           Medi Transit           Fax          Esurance          HICF
TXA‐0198047     C.S.      2/13/2018      Medi Transit         John Dimitriou           Fax          Esurance      Medical Record
0489270223      Z.S.      2/16/2018      Precise MRI         Ashley Abramson           Fax           Allstate     Medical Record
0489270223      Z.S.      2/16/2018      Precise MRI            Precise MRI            Fax           Allstate         HICF
0489270223      V.S.      2/16/2018      Precise MRI            Precise MRI            Fax           Allstate         HICF
0489270223      V.S.      2/16/2018      Precise MRI         Ashley Abramson           Fax           Allstate     Medical Record
0489270223      I.K.      2/16/2018      Precise MRI          Maria Noitakis           Fax           Allstate     Medical Record
0489270223      I.K.      2/16/2018      Precise MRI            Precise MRI            Fax           Allstate         HICF
0401405873      C.S.      2/16/2018     Michigan Pain        Frances Madden          U.S. Mail       Allstate     Medical Record
0473579522      R.K.      2/16/2018     Michigan Pain         Mustafa Shukr          U.S. Mail       Allstate         HICF



                                                                7
Case 2:19-cv-10579-GCS-APP ECF No. 1-19 filed 02/26/19                                    PageID.742           Page 9 of 10
                           Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                            Exhibit 18

              Patient 
 Claim No.                 Date            Sent By           Provider Name        Sent Through      Sent To        Contents
              Initials
0401405873      C.S.     2/22/2018      Michigan Pain        Frances Madden         U.S. Mail       Allstate         HICF
0478554868     M.H.      2/28/2018       North Shore          Raminder Kaur           Fax           Allstate         HICF
0478554868     M.H.      2/28/2018       North Shore          Raminder Kaur           Fax           Allstate     Medical Record
TXA‐0193978     A.H.      3/2/2018        Precise MRI         Maria Noitakis          Fax          Esurance      Medical Record
TXA‐0193978     A.H.      3/2/2018        Precise MRI           Precise MRI           Fax          Esurance          HICF
0483737482      E.J.      3/8/2018       Medi Transit           Medi Transit          Fax           Allstate         HICF
0469011860      Y.A.      3/9/2018        Precise MRI           Precise MRI           Fax           Allstate         HICF
0469011860      Y.A.      3/9/2018        Precise MRI        Ashley Abramson          Fax           Allstate     Medical Record
0483237046      S.B.     3/21/2018      Michigan Pain        Frances Madden         U.S. Mail       Allstate     Medical Record
TXA‐0195917     P.T.     3/22/2018    Advanced Surgery        Hussein Huraibi       U.S. Mail      Esurance      Medical Record
TXA‐0195917     P.T.     3/22/2018    Advanced Surgery        Hussein Huraibi       U.S. Mail      Esurance          HICF
0483237046      S.B.     3/23/2018      Michigan Pain        Frances Madden         U.S. Mail       Allstate         HICF
0443968763      S.J.      4/2/2018    Advanced Surgery       George Ibraheim        U.S. Mail       Allstate         HICF
0443968763      S.J.      4/2/2018    Advanced Surgery       George Ibraheim        U.S. Mail       Allstate     Medical Record
TXA‐0192437     Z.C.      4/4/2018        Precise MRI           Precise MRI           Fax          Esurance          HICF
TXA‐0192437     Z.C.      4/4/2018        Precise MRI         Maria Noitakis          Fax          Esurance      Medical Record
TXA‐0198116     Z.A.      4/8/2018      Dearborn Pain          Tessy Jenkins        U.S. Mail      Esurance      Medical Record
TXA‐0198116     Z.A.     4/10/2018      Dearborn Pain          James Padula         U.S. Mail      Esurance          HICF
0483737482      E.J.     4/20/2018       North Shore          Raminder Kaur           Fax           Allstate     Medical Record
0483737482      E.J.     4/20/2018       North Shore          John Dimitriou          Fax           Allstate         HICF
0461166407      P.S.     4/26/2018    Advanced Surgery          Stefan Pribil       U.S. Mail       Allstate         HICF
0461166407      P.S.     4/26/2018    Advanced Surgery          Stefan Pribil       U.S. Mail       Allstate     Medical Record
0461166407      P.S.     4/26/2018      Dearborn Pain          James Padula         U.S. Mail       Allstate     Medical Record
0461166407      P.S.     4/27/2018      Dearborn Pain          James Padula         U.S. Mail       Allstate         HICF
TXA‐0202884    M.S.      4/30/2018       North Shore          John Dimitriou          Fax          Esurance          HICF
TXA‐0202884    M.S.      4/30/2018       North Shore          John Dimitriou          Fax          Esurance      Medical Record
0490126455     M.C.       5/1/2018      Dearborn Pain         Mustafa Shukr         U.S. Mail       Allstate     Medical Record
0349217083      C.S.      5/3/2018      Dearborn Pain          James Padula         U.S. Mail       Allstate     Medical Record
0349217083      C.S.      5/4/2018      Dearborn Pain          James Padula         U.S. Mail       Allstate         HICF
0490126455     M.C.       5/4/2018      Dearborn Pain         George Ibrahim        U.S. Mail       Allstate         HICF
TXA‐0203519     E.N.      5/7/2018       North Shore          John Dimitriou          Fax          Esurance          HICF
TXA‐0203519     E.N.     5/7/2018        North Shore          John Dimitriou          Fax          Esurance      Medical Record
0461166407      P.S.     5/9/2018         Precise MRI           Precise MRI           Fax           Allstate         HICF
0461166407      P.S.     5/9/2018         Precise MRI         Maria Noitakis          Fax           Allstate     Medical Record
 047426881      T.T.     5/18/2018        Precise MRI           Precise MRI           Fax           Allstate         HICF
 047426881      T.T.     5/18/2018        Precise MRI        Ashley Abramson          Fax           Allstate     Medical Record
TXA‐0202884    M.S.      5/18/2018       Medi Transit           Medi Transit          Fax          Esurance          HICF
TXA‐0202884    M.S.      5/18/2018       Medi Transit           Medi Transit          Fax          Esurance      Medical Record
0446405763     T.M.      5/22/2018      Dearborn Pain          Pavan Tankha         U.S. Mail       Allstate     Medical Record
TXA‐0193978     A.H.     5/24/2018      Michigan Pain        Frances Madden         U.S. Mail      Esurance      Medical Record
0446405763     T.M.      5/25/2018      Dearborn Pain          Pavan Tankha         U.S. Mail       Allstate         HICF
TXA‐0193978     A.H.     5/25/2018      Michigan Pain        Frances Madden         U.S. Mail      Esurance          HICF
0490126455     M.C.      5/29/2018        Precise MRI         Maria Noitakis          Fax           Allstate     Medical Record
TXA‐0198116     N.K.     5/29/2018      Dearborn Pain         Mustafa Shukr           Fax          Esurance      Medical Record
TXA‐0198116     N.K.     5/29/2018      Dearborn Pain         Mustafa Shukr           Fax          Esurance          HICF
TXA‐0203519     E.N.     5/29/2018       Medi Transit           Medi Transit          Fax          Esurance          HICF
TXA‐0203519     E.N.     5/29/2018       Medi Transit        Pasquale Papalia         Fax          Esurance      Medical Record
0490126455     M.C.       6/8/2018        Precise MRI           Precise MRI           Fax           Allstate         HICF
TXA‐0194577     T.A.      7/2/2018       North Shore          Raminder Kaur           Fax          Esurance          HICF
TXA‐0194577     T.A.      7/2/2018       North Shore          Raminder Kaur           Fax          Esurance      Medical Record
0482606787      R.B.      7/4/2018   Sterling Heights Pain     Pavan Tankha         U.S. Mail       Allstate     Medical Record
0482606787     M.A.       7/4/2018   Sterling Heights Pain     Pavan Tankha         U.S. Mail       Allstate     Medical Record
0508201407      A.O.      7/5/2018      Michigan Pain        Frances Madden         U.S. Mail       Allstate     Medical Record
0482606787      R.B.     7/12/2018   Sterling Heights Pain     Pavan Tankha         U.S. Mail       Allstate         HICF
TXA‐0201691     V.B.     7/25/2018    Advanced Surgery        Hussein Huraibi         Fax          Esurance          HICF
TXA‐0201691     V.B.     7/25/2018    Advanced Surgery        Hussein Huraibi         Fax          Esurance      Medical Record
0508201407      A.O.      8/3/2018      Michigan Pain        Frances Madden         U.S. Mail       Allstate         HICF
TXA‐0203680     T.K.     8/13/2018   Sterling Heights Pain     Pavan Tankha           Fax          Esurance          HICF
0482606787     M.A.      8/27/2018   Sterling Heights Pain     James Padula         U.S. Mail       Allstate         HICF
TXA‐0203680     T.K.     9/12/2018   Sterling Heights Pain     Pavan Tankha           Fax          Esurance      Medical Record
TXA‐0196848     J.T.     9/27/2018    Advanced Surgery        Hussein Huraibi       U.S. Mail      Esurance          HICF
TXA‐0196848     J.T.     9/27/2018    Advanced Surgery        Hussein Huraibi       U.S. Mail      Esurance      Medical Record



                                                                8
Case 2:19-cv-10579-GCS-APP ECF No. 1-19 filed 02/26/19                                    PageID.743           Page 10 of 10
                            Allstate Insurance Company, et al. v. Michigan Pain Management PLLC, et al.
                                                             Exhibit 18

              Patient 
 Claim No.                 Date             Sent By           Provider Name        Sent Through      Sent To       Contents
              Initials
TXA‐0203680     T.K.      12/6/2018   Sterling Heights Pain   Pavan Tankha           U.S. Mail      Esurance     Medical Record
TXA‐0203680     T.K.     12/13/2018   Sterling Heights Pain   Pavan Tankha           U.S. Mail      Esurance         HICF




                                                                9
